Title: From George Washington to Henry Bouquet, 19 July 1758
From: Washington, George
To: Bouquet, Henry



Sir,
Camp near Ft Cumberland—19th July 1758.

Your obliging favour of this date, I just now had the pleasure of receiving. You make me quite happy by your coinciding in opinion with me, relative to the proposd Expedition.
Captn Dagworthy’s Party returnd hither Yesterday, in consequence of Orders from Sir Jno. St clair forwarded by the Commanding Officer at Fort Frederick. I have directed him to finish a Bridge at this place, which I imagine he will effect by tomorrow Night; with his Tools I will next day send out a Party on General Braddocks Road, which I shall be able to reinforce when Colo. Mercer Returns.
I am excessively obligd in the very handsome and polite Manner, by which you are pleasd to give me leave to attend the Election at Winchester. Tho. my being there on that occasion woud, at any other time, be very agreable to me—yet, at this juncture, I can hardly perswade myself to think of being absent from my more immediate Duty, even for a few days—however, I will not come to any absolute determination in this matter till I receive answers to some Letters on that Subject (which I expect this Night or tomorrow) in the mean time I beg you will allow me to subscribe myself with great truth and sincerity Yr most Obedt & Obligd Servant

Go: Washington

